                             IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

SHELBY LEON DAVENPORT,                                    §
                                                          §
                  Petitioner,                             §
v.                                                        §     Civil Action No. 3:17-CV-3259-L
                                                          §
LORIE DAVIS, Director, TDCJ-CID,                          §
                                                          §
                  Respondent.                             §

                                                     ORDER

       The Findings, Conclusions and Recommendation of the United States Magistrate Judge

(“Report”) (Doc. 21) was entered on September 25, 2019, recommending that the court deny and

dismiss with prejudice Petitioner’s habeas petition and ineffective assistance of counsel claim; and

deny Petitioner’s request for an evidentiary hearing. No objections to the Report were filed.

       Having reviewed the pleadings, file, record in this case, and Report, the court determines that

the findings and conclusions of the magistrate judge are correct, and accepts them as those of the

court. Accordingly, the court denies Petitioner’s habeas petition; dismisses with prejudice this

action and Petitioner’s ineffective assistance of counsel claim; and denies Petitioner’s request for

an evidentiary hearing.

       Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),

the court denies a certificate of appealability.* The court determines that Petitioner has failed to

       *
           Rule 11 of the Rules Governing §§ 2254 and 2255 Cases provides as follows:

               (a)       Certificate of Appealability. The district court must issue or deny a certificate of
       appealability when it enters a final order adverse to the applicant. Before entering the final order, the
       court may direct the parties to submit arguments on whether a certificate should issue. If the court

Order – Page 1
show: (1) that reasonable jurists would find this court’s “assessment of the constitutional claims

debatable or wrong;” or (2) that reasonable jurists would find “it debatable whether the petition states

a valid claim of the denial of a constitutional right” and “debatable whether [this court] was correct

in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In support of this

determination, the court accepts and incorporates by reference the Report. In the event that a notice

of appeal is filed, Petitioner must pay the $505 appellate filing fee or submit a motion to proceed in

forma pauperis on appeal.

        It is so ordered this 27th day of November, 2019.



                                                                 _________________________________
                                                                 Sam A. Lindsay
                                                                 United States District Judge




        issues a certificate, the court must state the specific issue or issues that satisfy the showing required
        by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the denial but
        may seek a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A
        motion to reconsider a denial does not extend the time to appeal.

                  (b)      Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to
        appeal an order entered under these rules. A timely notice of appeal must be filed even if the district
        court issues a certificate of appealability.

Order – Page 2
